REISSUED FOR PUBLICATION
                                                                                       DEC 3 2018
                                                                                           OSM
                                                                        U.S. COURT OF FEDERAL CLAIMS
3Jn tbe mtntteb $tate% Id. at ,r 8. The civil number was 17-783V.
Petitioner was represented by counsel in this first suit.



1 Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims' website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). This means the decision will
be available to anyone with access to the internet. Vaccine Rule 18(6) states that all decisions of the
special masters will be made available to the public unless they contain trade secrets or commercial or
financial information that is privileged and confidential, or medical or similar info1mation whose
disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is filed,
petitioner has 14 days to identify and move to redact such information prior to the document's disclosure.
If the special master, upon review, agrees that the identified material fits within the banned categories
listed above, the special master shall redact such material from public access.
2 Petitioner also alleged she received quadrivalent flu vaccine on October 20, 2015, but the medical

records show she did not. Pet. at ,r I; Med. recs. Ex. 2, at 114, 143, 207.
       On January 23, 2018, petitioner filed a Motion for a Decision Dismissing her Petition.
She states that "she will be unable to prove that she is entitled to compensation in the Vaccine
Program" and that "to proceed further would be unreasonable and would waste the resources" of
the court, respondent, and the Vaccine Program. Pet'r's Mot. at 1.

       The undersigned granted petitioner's Motion for a Decision Dismissing her Petition and
dismissed this case on January 23, 2018. Judgment entered on February 14, 2018, dismissing the
case.

      On October 2, 2018, petitioner prose filed a second petition for the administration of the
same vaccine and for the same vaccine injury. She again alleges that flu vaccine she received on
October 2, 2015 caused her OBS. Pet. at ,r,r 1, 2.

        The Vaccine Act, 42 U.S.C. § 300aa-l l(b)(2), states:

                Only one petition may be filed with respect to each administration
                of a vaccine.

        The undersigned DISMISSES the petition because petitioner filed a second petition for
the same administration of vaccine as in her first petition. The undersigned cancels the deadline
for respondent to file a Rule 4(c) Report by December 31, 2018.

                                            CONCLUSION

     The petition is DISMISSED. In the absence of a motion for review filed pursuant to
                                                                            3
RCFC Appendix B, the Clerk of Court is directed to enter judgment herewith.


IT IS SO ORDERED.

Dated: October 5, 2018
                                                                        Laura D. Millman
                                                                         Special Master




3 Pursuant to Vaccine Rule I !(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                        2